          Case 1:17-cv-05507-AKH Document 36-1 Filed 01/18/19 Page 1 of 7



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x   Case No. 17-CV-05507 (AKH)
CLAUDINNE FELICIANO,
Individually and on behalf of all others
similarly situated,

                          Plaintiff,

                 -against-

CORELOGIC SAFERENT, LLC,
a/k/a CORELOGIC RENTAL PROPERTY
SOLUTIONS, LLC,

                           Defendant.
-------------------------------------------------------------x

                        DECLARATION OF SETH R. LESSER
          IN SUPPORT OF PLAINTIFF’S MOTION FOR CLASS CERTIFICATION

I, Seth R. Lesser, declare and state under penalty of perjury, the following:

          1.     I have been admitted to practice in this Court and am a member of a number of

federal courts. I am also admitted to practice in the States of New York and New Jersey and the

District of Columbia. I am a partner at Klafter Olsen & Lesser LLP which, along with co-

counsel James B. Fishman of Fishman Law, PC, represents Plaintiff Claudinne Feliciano.

          2.     I submit this declaration in support of Plaintiff’s Motion for Class Certification.

          3.     All of the facts stated herein are true and correct and are within my personal

knowledge.

Counsel Background and Experience

          4.     I, and my firm, Klafter Olsen & Lesser LLP (“KOL”) have extensive experience

representing consumers in class actions throughout the United States. Details are included in

Exhibit 27 hereto, which contains a copy of my current CV and the firm’s resume. In short, as to

myself, for over 20 years I have represented plaintiffs in individual, class, and collective actions,

                                                         1
        Case 1:17-cv-05507-AKH Document 36-1 Filed 01/18/19 Page 2 of 7



including specifically consumer cases. As a result, I have obtained settlements in excess of a

quarter of a billion dollars for consumers; was the National Association of Consumer Advocates’

Attorney of the Year in 2005 and was Co-Chair of the Board of Directors of that organization

from 2008 through 2013; I am a co-author and contributor the National Consumer Law Center’s

noted Consumer Class Actions treatise; have been lead or co-lead in numerous significant cases

including, among others, having been appointed lead counsel by federal judges in a number of

MDL proceedings; and have been appointed to and served on a number of professional

committees for among others, such groups as the American Bar Association, the Second Circuit

Federal Bar Council, and the American Law Institute (of which I was elected a member in 2008).

Further information is contained in my attached CV.

        5.     Mr. Fishman has been admitted to the bar of the State of New York and to this

Court since 1980. In the past 39 years, Mr. Fishman has represented numerous clients in

individual and class action cases involving the two central subject matters of this action; Fair

Credit Reporting Act (“FCRA”) litigation on behalf of consumers before this Court, the Eastern

District of New York and the Second Circuit Court of Appeals and the United States Supreme

Court, and landlord-tenant litigation on behalf of tenants in every New York state court, from the

Housing Court up to and including the New York Court of Appeals. Mr. Fishman has also

lectured, published and conducted training sessions before national consumer attorney

organizations on FCRA litigation generally and tenant screening issues in particular, as well as

locally before various bar associations, legal services organizations and community groups on

landlord-tenant issues generally as well as on issues of tenant screening. Mr. Fishman’s resume

is attached as Exhibit 32.




                                                 2
        Case 1:17-cv-05507-AKH Document 36-1 Filed 01/18/19 Page 3 of 7



        6.     Mr. Fishman been quoted in the following publications concerning tenant

screening in general: “Blacklisting Tenants,” Gotham Gazette, February 2006; “Blacklisting of

Patients, Tenants Draws Ire: Is Use of Web Court Data an Unfair Black mark or a Good Way to

Reduce Risk?” National Law Journal, April 19, 2004; “A Blacklist For Renters,” New York

Times, April 8, 2004; “Blacklisted,” City Limits Magazine, March, 2004; “Suit Disputes the

Accuracy of Tenant Screening Reports”, New York Times, February 27, 2004; and ”When the

Credit Check is Only the Start,” New York Times, October 12, 2003.

        7.     In 2004, Mr. Fishman served as co-lead counsel for the plaintiff in White v. First

American Registry, Inc. 04 CV 1611 (LAK) (S.D.N.Y.), a class action brought against the

country’s largest tenant screening agency. The complaint in that action alleged that the

defendant had violated the FCRA, as well as the New York FCRA, by failing to include in credit

reports sold to landlords the disposition of cases brought in the New York City Housing Court;

the precise issue involved here. In 2007 the Court approved a settlement in that action and

granted certification of a class of 35,000 individuals. The settlement included payment to the

class in the amount of $2 million as well as injunctive relief and attorney’s fees of approximately

$900,000.

        8.     Mr. Fishman also has served as lead counsel in other certified class actions in the

federal courts as well, including Massey v. On-Site Manager, Inc., No. 11-cv-2612 (BMC)

(E.D.N.Y.) (an FCRA case), Thornton v. Belkin Burden Wenig & Goldman, LLP, No. 09-cv-501

(LAK) (DF) (S.D.N.Y.) (a Fair Debt Collection Practices Act (“FDCPA”) case); Sullivan v.

Heiberger & Associates, No. 04-cv-1448 (RML) (E.D.N.Y.) (an FDCPA case); and Lawrence v.

Borah Goldstein Altschuler Schwartz & Nahins, PC, No. 04-cv-3066 (JCF) (an FDCPA case).




                                                 3
         Case 1:17-cv-05507-AKH Document 36-1 Filed 01/18/19 Page 4 of 7



Pacer Search

         9.     A search on Pacer revealed that there are no related actions pending in New York

as of the date of this filing.

Exhibits

         10.    Attached as Exhibit 1 is a true and correct copy of excerpts from the deposition

transcript of the Plaintiff Claudinne Feliciano.

         11.    Attached as Exhibit 2 is a true and correct copy of excerpts from the deposition

transcript of Autumn DeLoatche, an employee of the Defendant.

         12.    Attached as Exhibit 3 is a true and correct copy of excerpts from the deposition

transcript of Janet Ernst, an employee of the Defendant.

         13.    Attached as Exhibit 4 is a true and correct copy of excerpts from the deposition

transcript of Naeem Kayani, and employee of the Defendant.

         14.    Attached as Exhibit 5 is a true and correct copy of excerpts from the deposition

transcript of Jeremy Harrison, and employee of Related Management, the development company

that rejected Plaintiff’s application to obtain affordable housing based on a credit report provided

by the Defendant.

         15.    Attached as Exhibit 6 is a true and correct copy of excerpts from the deposition

transcript of Todd Nahins, the attorney for Plaintiff’s prior landlord who commenced a Housing

Court proceeding against her in 2014.

         16.    Attached as Exhibit 7 is a true and correct copy of excerpts from the deposition

transcript of Courtney Johnson, and employee of LexisNexis Data Resources, Inc, the

Defendant’s current resource for Housing Court data in New York City.




                                                   4
        Case 1:17-cv-05507-AKH Document 36-1 Filed 01/18/19 Page 5 of 7



        17.   Attached as Exhibit 8 is a true and correct copy of a document produced by

Defendant bearing Bates-numbers CLF000086-94.

        18.   Attached as Exhibit 9 is a true and correct copy of an e-mail produced by

Defendant bearing Bates-numbers CLF000151-52, and labeled “CONFIDENTIAL.”

        19.   Attached as Exhibit 10 is a true and correct copy of an e-mail chain produced by

Defendant bearing Bates-numbers 000158-62, and labeled “CONFIDENTIAL.”

        20.   Attached as Exhibit 11 is a true and correct copy of a document produced by

Defendant bearing Bates-numbers CLF000169-245, and labeled “CONFIDENTIAL.”

        21.   Attached as Exhibit 12 is a true and correct copy of an e-mail chain produced by

Defendant bearing Bates-numbers CLF000259-261, and labeled “CONFIDENTIAL.”

        22.   Attached as Exhibit 13 is a true and correct copy of an e-mail chain produced by

Defendant bearing Bates-numbers CLF000264-266, and labeled “CONFIDENTIAL.”

        23.   Attached as Exhibit 14 is a true and correct copy of an e-mail chain produced by

Defendant bearing Bates-numbers CLF000294-299, and labeled “CONFIDENTIAL.”

        24.   Attached as Exhibit 15 is a true and correct copy of an e-mail chain produced by

Defendant bearing Bates-numbers CLF000365-66, and labeled “CONFIDENTIAL.”

        25.   Attached as Exhibit 16 is a true and correct copy of a spreadsheet identifying

Housing Court proceedings in which the disposition of each case was described as “Case Filed”,

in consumer reports provided by the Defendant to its landlord customers during the class period,

which was produced by Defendant, bearing the Bates-number CLF001272, and labeled

“CONFIDENTIAL.”

        26.   Attached as Exhibit 17 is a true and correct copy of a document bearing the Bates-

numbers CLF001291-94, and labeled “CONFIDENTIAL.”



                                               5
        Case 1:17-cv-05507-AKH Document 36-1 Filed 01/18/19 Page 6 of 7



        27.   Attached as Exhibit 18 is a true and correct copy of a spreadsheet bearing the

Bates-number CLF001295, and labeled “CONFIDENTIAL.”

        28.   Attached as Exhibit 19 is a true and correct copy of the Notice of Petition and

Petition from the New York City Housing Court case filed against Plaintiff, produced by

Plaintiff bearing Bates-numbers FELICIANO 0001-2.

        29.   Attached as Exhibit 20 is a true and correct copy of a letter dated July 22, 2015

from CoreLogic Saferent to Plaintiff, which was produced by Plaintiff and is Bates-numbered

FELICIANO 0007-9.

        30.   Attached as Exhibit 21 is a true and correct copy of a letter dated July 27, 2015

from Hunter’s Point South Leasing, produced by Related Management in response to a subpoena

issued by Defendant and is Bates-numbered RELATED000014-15.

        31.   Attached as Exhibit 22 is a true and correct copy of Defendant’s contract with the

Office of Court Administration (“OCA”) and correspondence related thereto, as produced by the

OCA in response to a subpoena issued by Plaintiff, which are Bates-numbered OCA00001-5,

00035-36.

        32.   Attached as Exhibit 23 is a true and correct copy of a certified copy of the Notice

of Discontinuance of the New York City Housing Court proceeding commenced against the

Plaintiff, produced by the OCA in response to a subpoena issued by Plaintiff and is Bates-

numbered OCA000042.

        33.   Attached as Exhibit 24 is a true and correct copy of a certified copy of the

Stipulation of Discontinuance With Prejudice in the Housing Court proceeding, produced by the

OCA in response to a subpoena issued by Plaintiff and is Bates-numbered OCA 000046.




                                                6
        Case 1:17-cv-05507-AKH Document 36-1 Filed 01/18/19 Page 7 of 7



        34.    Attached as Exhibit 25 is a true and correct copy of a New York Times article

titled, “On the List, and Not in a Good Way,” by Julie Satow, dated October 16, 2014, which can

be accessed using the following link: https://www.nytimes.com/2014/10/19/nyregion/a-tenant-

blacklist-culled-from-tedium.html?_r=0.

        35.    Attached as Exhibit 26 is a true and correct copy of a press release issued by

Senator Liz Krueger on April 26, 2012, which can be accessed using the following link:

https://www.nysenate.gov/newsroom/press-releases/liz-krueger/victory-tenants-sen-krueger-

announces-courts-end-electronic-sale.

        36.    Attached as Exhibit 27 are true and correct copies of my CV and a resume of

Klafter Olsen & Lesser LLP.

        37.    Attached as Exhibit 32 is a true and copy of Mr. Fishman’s resume.

        38.    I am not suffering any impediments and am competent to testify to all of the

foregoing.

        39.    As provided under 28 U.S.C. § 1746, I declare under penalty of perjury that the

foregoing is true and correct.

Dated: January 18, 2019                                     ___________________
                                                            Seth R. Lesser




                                                7
